Case 1:18-cv-10225-MLW Document 288 Filed 06/21/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

LILIAN PAHOLA CALDERON JIMENEZ
AND LUIS GORDILLO, ET AL.,

individually and on behalf of all
others similarly situated,

)
)
)
)
)
Petitioners-Plaintiffs, )
Vv. C.A. No. 18-10225-MLW
KEVIN McALEENAN, ET AL.,
Respondents-Defendants.
ORDER
WOLF, D.J. June 21, 2019
The court has reviewed the June 20, 2019 Declaration of Acting
Field Office Director Marcos Charles concerning whether the court
should order Immigration and Customs Enforcement to provide five
business days' notice to class counsel before the removal of any
class member, and provide class counsel certain information
concerning the reasons for removal.
It is hereby ORDERED that:
1. Counsel for the parties shall confer and, by June 25,
2019, report, jointly if possible:
(a) Whether their disputes concerning such notice has been
resolved or narrowed; and
(ob) Whether their discovery disputes have been resolved or

narrowed.
Case 1:18-cv-10225-MLW Document 288 Filed 06/21/19 Page 2 of 2

2. If necessary, a hearing on the foregoing issues shall be

held on June 27, 2019 at 2:00 p.m.

CQ owe af, HAS

UNITED STATES DISTRICT JUDGE
